dDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 1/13/2022. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peisa et al. (US Pub. No. 2011/0287738) in view of Etemad et al. (US Pub. No. 2014/0003320) in view of Nimbalker et al. (US Pub. No. 2017/0019882) in view of Fu et al. (US Pub. No. 2018/0367844).
Regarding claims 1 and 11,  Peisa discloses a method a base station (figure 1 110) comprising a first processor (figure 1 processing circuit) and a first communication circuit coupled to each other, wherein the first processor operates in combination with the first communication circuit to execute operations of (see figure 1; paragraph 20), comprising:

	estimating queue state information of at least another part of the UEs according to the received queue state information of the UEs (figure 4 step 460; paragraphs 11, 21 and 42: base station estimates queue state information (buffers have data to transmit) of number of active UE based on the BSRs received).
	Peisa further teaches the UEs belong to a group (paragraph 21: quantity of UEs per traffic class/group) and only a part of the group transmit buffer status report to the base station (figure 4 step 410; paragraphs 11 and 39).
	Peisa does not teach UEs in a multicast group.
	However, Etemad discloses multiple UEs belong to a multicast group (paragraph 22: local channel group LCG); multiple or all UEs in the group can send uplink data scheduled by a base station (paragraph 25: UE 104a and UE 104n);  part of a multicast group (UE 104a) transmit buffer status report to a base station (paragraph 26 and 27) for uplink scheduling.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Peisa plurality of UEs in a multicast group and a part of the multicast group reporting buffer status to the base station to obtain predictable result of the base station extrapolates buffer status of other UEs for uplink scheduling. 
	Peisa does not teach sending buffer status report via time division manner.

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Peisa sending buffer status report via time division manner.
	The motivation would have been for non-conflict/collision transmission.
	Peisa does not teach queue state information of one UE represents the state of a playback buffer level of the UE.
	However, in the same field of endeavor, Fu discloses queue state information of one UE represents the state of a playback buffer level of the UE (figure 2 step S2; paragraphs 53-57 and paragraphs 89 and 92, especially paragraph 92: playback buffer level of UE is transmitted to buffer control model located at base station for action).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Peisa queue state information of one UE represents the state of a playback buffer level of the UE.
The motivation would have been to prevent emptying or depleting video playback buffer (paragraph 91).
	
Regarding claims 8 and 12,  Peisa discloses a method, a UE (figure 1 mobile phone 140), comprising a second processor (mobile phone has a processor) and a second communication circuit coupled to each other (mobile phone has circuit), wherein the second processor operates in combination with the second communication circuit to execute operations of:

transmitting the queue state information to the base station by the UEs (figure 4 step 410; paragraphs 11 and 39: UEs acquire their buffer information and send buffer status reports to base station),
 	queue state information of at least another part of the UEs in the multicast group is estimated by the base station (figure 4 step 460; paragraphs 11, 21 and 42: base station estimates queue state information (buffers have data to transmit) of number of active UE based on the BSRs received).
	Peisa further teaches the UEs belong to a group (paragraph 21: quantity of UEs per traffic class/group) and only a part of the group transmit buffer status report to the base station (figure 4 step 410; paragraphs 11 and 39).
	Peisa does not teach UEs in a multicast group.
	However, Etemad discloses multiple UEs belong to a multicast group (paragraph 22: local channel group LCG); multiple or all UEs in the group can send uplink data scheduled by a base station (paragraph 25: UE 104a and UE 104n);  part of a multicast group (UE 104a) transmit buffer status report to a base station (paragraph 26 and 27) for uplink scheduling.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Peisa plurality of UEs in a multicast group and a part of the multicast group reporting buffer status to the base 
Peisa does not teach sending buffer status report via time division manner.
	However, Nimbalker discloses an UE sends buffer status report via PUSCH in TDD subframe (paragraph 30).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Peisa sending buffer status report via time division manner.
	The motivation would have been for non-conflict/collision transmission.
Peisa does not teach queue state information of one UE represents the state of a playback buffer level of the UE.
	However, in the same field of endeavor, Fu discloses queue state information of one UE represents the state of a playback buffer level of the UE (figure 2 step S2; paragraphs 53-57 and paragraphs 89 and 92, especially paragraph 92: playback buffer level of UE is transmitted to buffer control model located at base station for action).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Peisa queue state information of one UE represents the state of a playback buffer level of the UE.
The motivation would have been to prevent emptying or depleting video playback buffer (paragraph 91).

Note: regarding claim 12, limitation “queue state information of at least another part of the UEs in the multicast group is estimated by the base station” is not limiting and is an 

Regarding claim 13, all limitations of claim 1 are disclosed above. Peisa further teaches a device with a storage capability, the device being stored with instructions which, when being executed, accomplish the method (figure 1 base station and paragraph 20).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peisa et al. (US Pub. No. 2011/0287738) in view of Etemad et al. (US Pub. No. 2014/0003320) in view of Nimbalker et al. (US Pub. No. 2017/0019882) in view of Fu et al. (US Pub. No. 2018/0367844) in view of Takeda et al. (US Pub. No. 2020/0374866).
Regarding claim 7, all limitations of claim 1 are disclosed above. Peisa, Etemad and Nimbalker disclose time division manner and multicast group. Peisa does not teach but Takeda discloses receiving, by the base station, through an uplink dedicated control channel the queue state information transmitted (paragraph 48: BSR transmitted via PUCCH).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Peisa receiving, by the base station, through an uplink dedicated control channel the queue state information transmitted.
The motivation would have been to use uplink control information resource of certain bandwidth part (BWP).
Allowable Subject Matter
Claims 2-6, 9, 10, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 14, the closest prior art of record (Peisa) discloses a concept of estimating queue state information of remaining active UEs in a group based on received buffer status reports of other UEs. Elements of calculating time for queue state estimation of the second UEs group are not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.
Claims 3 and 15 are allowable for at least the reasons stated with respect to claims 2 and 14.
Regarding claims 4, 9, 16, and 19, elements of receiving quality of experience metrics and calculating a time and cycle at each UE according to the quality of experience are not known in the art or if they are disclosed are contained in too many disparate references to be suitable for combining.
Claim 5, 10, 17, 18, and 20 is allowable for at least the reasons stated with respect to claims 4. 9, 16 and 19.
Claim 6 claim is allowable for at least the reasons stated with respect to claim 4.
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
In pages 11-12 of Remark, the Applicant argues that Peisa fails to teach “queue state information of at least another part of the UEs” Examiner respectfully disagrees.
Peisa’s figure 4 step 460 and paragraphs 11, 21 and 42 disclose a base station estimates queue state information (buffers have data to transmit) of number of active UE based on the BSRs received). Under broadest reasonable interpretation, buffers that have data to transmit are interpreted as queue state information. Thus, Peisa is determined to teach the claimed limitation.
In page 12 of Remark, the Applicant argues that Peisa fails to teach “queue state information of one UE represents the state of a playback buffer level of the UE.” 
Examiner notes that a newly discovered reference, Fu, teaches the claimed limitation. Thus, the argument is moot.
In page 13 of Remark, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., base station adjust resources allocated to corresponding UEs according to the queue state information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Fu reference discloses base station adjust resources allocated to corresponding UEs according to the queue state . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/
Examiner, Art Unit 2466                                                                                                                                                                                             
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466